Exhibit 10.11
Outside Director Compensation Plan
The following compensation shall be paid to non-employee directors of
Blackboard’s Board of Directors:
Cash Retainers

          Amount per year  
Board member
$ 50,000  
Audit Committee chair
$ 20,000  
Audit Committee non-chair member
$ 5,000  
Compensation Committee chair
$ 20,000  
Compensation Committee non-chair member
$ 5,000  
Nominating & Corp Gov Committee chair
$ 20,000  
Nominating & Corp Gov Committee non-chair member
$ 5,000  
Non-Executive Chairman of the Board
$ 20,000  

•   Paid quarterly in arrears at the beginning of each fiscal quarter for the
prior quarter.   •   New board members shall receive the pro-rated amount in the
quarter in which they are first elected or appointed.

Meeting Fees
For a non-executive Chairman of the Board, the following meeting fees will be
paid:

  •   $4,000 per meeting day for in-person meetings of the Board of Directors  
  •   $2,000 per telephonic meeting of the Board of Directors

Equity Grants
Initial Grant
Each new outside director shall receive a stock option grant on the next
regularly scheduled stock option grant date following the director’s date of
election or appointment. The terms of such grant shall be as follows:

     
Amount
  12,000 stock options (as adjusted for stock splits or similar events)
Term
  8 years (unless required under the relevant plan to be shorter)
Vesting period
  3 years (one-third on each anniversary of grant)
Vesting start date
  Date of election or appointment
Post-directorship exercise period
  1 year
Change in Control
  As provided in plan
Exercise Price
  Most recent closing price of the stock as of the date of grant

Annual Grant
On June 15 of each year, each outside director who has served on the Board for
at least six months shall receive a grant of stock options on the terms listed
below.

     
Amount
  6,000 stock options (as adjusted for stock splits or similar events)
Term
  8 years (unless required under the relevant plan to be shorter)
Vesting period
  100% vesting on May 1st of the following year
Vesting start date
  Date of grant
Post-directorship exercise period
  1 year
Change in Control
  As provided in plan
Exercise Price
  Most recent closing price of the stock as of the date of grant

A director who represents an outside investor in Blackboard may elect to have
the compensation payable and stock options issuable under this Plan paid to such
outside investor.

 